Fitzsimons, Oh. J.
The bill of costs as taxed must be reduced as follows: There were eight hearings before the referee, for which he is entitled to eighty dollars; fifty adjournments were requested by counsel for both parties and granted by the referee. It was not his fault, nor by his request, that such adjournments were had; he swears he was in attendance and was ready to proceed and is, in our opinion, entitled to the fee of ten dollars for each day, five hundred dollars in all. 11 N. Y. Supp. 510. Complaint is made by plaintiffs’ counsel against the latter item, and justly so, but it must be directed against the persons who are in fault; they are the attorneys for both sides, upon whose requests and consents such adjournments were had, and thus this large charge accumulated. Under the authority just cited, we must allow it, although it does great harm and injustice to the parties. If, in instances like this, the attorneys asking for adjournments to suit their own convenience or necessities should be required to pay therefor, and not be allowed to cast that burden upon their client, we think such requests would be less frequently made, and references rendered less expensive and more expeditious and satis*20factory to those really concerned, and who eventually foot the bill, i. e., the litigants.
The referee also states that he occupied twenty-seven days in the consideration of the evidence submitted and in drawing up his report thereon. In our judgment seven days was quite long enough for him to spend in that work, for which he will be allowed seventy dollars.
In addition, the stenographer, engaged by consent, charges one hundred and thirty-five dollars ($135) for appearing on twenty-seven of the days when adjournments were had, and where she rendered no services. She is not entitled to charge for adjournments, unless by agreements. No such agreement was made, and the charge in our opinion is unjustifiable, and is not allowed.
The bill of costs must be retaxed and reduced so as to accord with these views. No costs of appeal to either party.
Conlan and O’Dwyeb, JJ., concur.
Order modified, and as modified affirmed, without costs.